Citation Nr: 0835059	
Decision Date: 10/13/08    Archive Date: 10/24/08

DOCKET NO.  05-41 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Providence, Rhode Island Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD.

2.  The veteran did not serve in combat, and no objective 
evidence has been submitted to verify the veteran's claimed 
in-service stressors.

3.  The medical evidence of record does not show that the 
veteran currently has a hearing loss disability as defined by 
VA, nor does it show that such a disability manifested during 
the veteran's active service.


CONCLUSIONS OF LAW

1.  1.  The criteria for the establishment of service 
connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2007).

2.  The criteria for establishing entitlement to service 
connection for hearing loss have not been met. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in October 2004, prior to the 
initial adjudication of his claims in the February 2005 
rating decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
March 2006 pertaining to the downstream disability rating and 
effective date elements of his claims.

The Board concludes that all relevant evidence necessary for 
an equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service treatment records, 
service personnel records, a PTSD questionnaire, lay 
statements from the veteran's wife and friend, VA outpatient 
treatment reports and VA examination reports.  The veteran 
has not indicated that he has any further evidence to submit 
to VA, or which VA needs to obtain.  There is no indication 
that there exists any additional evidence that has a bearing 
on this case that has not been obtained.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Service Connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2007).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2007).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

I.  Service connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evaluation, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304(f).

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

Analysis

The veteran contends that his current PTSD is related to his 
active service.  Although the veteran has been diagnosed as 
having PTSD, he is not a combat veteran and his claimed 
stressors have not been corroborated.  The claim will 
therefore be denied on the last prong of a successful claim 
of service connection for PTSD, i.e., the in-service 
incident.

The instant case turns on whether the veteran has PTSD which 
is related to a verified service stressor.  In accordance 
with the service personnel records, the veteran's military 
occupational specialties do not reflect that he was exposed 
to combat, as alleged.  His report of separation from the 
Armed Forces (DD Form 214) indicates that although he served 
in Vietnam, his military occupational specialties included 
that of a power man, an electronic device repairman and a 
power plant operator, mechanic.  Similarly, his service 
medical and personnel records do not support a finding that 
he was in combat.  His awards and decorations are devoid of 
any indication of a Combat Infantryman's Badge, a Purple 
Heart, or any other metal which indicates combat service.  In 
particular, his service awards do not reflect any attachments 
of the "V" device, indicating service with valor and 
reflective of combat participation. See generally Army 
Regulation 672-5-1, 40.  

Service personnel records reflect that the veteran was a 
member of the Headquarters and Headquarters Detachment of the 
39th Signal Battalion and served in Vietnam from November 
1966 to December 1967.

In a PTSD questionnaire the veteran claimed to have witnessed 
trauma while stationed in Vietnam from 1966 to 1967 while 
assigned to the 39th Signal Battalion.  He reported seeing 
children badly injured, with no arms or legs, being afraid to 
step outside his barracks or anywhere in "Nam" and being 
shot at and missed by inches while shooting back.  The 
veteran submitted lay statements from his wife and a friend, 
both of whom stated that upon his return from the war, they 
witnessed the veteran's change in behavior due to trauma in 
service.  They reported his symptoms of sleep disturbance, 
irritability, anger outbursts, difficulty concentrating, 
increased vigilance, isolation and an exaggerated startle 
response.  In addition, the veteran's wife reported that he 
self-medicated with alcohol since his discharge from the 
military.

Apart from the inapplicability of any presumption of 
credibility as to claimed stressors accorded to veterans of 
combat, the record also does not substantiate the veteran's 
account of claimed stressors - primarily because the veteran 
has not provided sufficient information towards their 
substantiation.  Namely, the veteran contends that his 
current PTSD is related to service as he saw seeing children 
badly injured, was afraid to step outside his barracks and in 
Vietnam in general and was shot at while having to shooting 
back.  

To the extent that they may show corroboration of stressors, 
service treatment records do not contain any complaints, 
findings, or treatment of any psychiatric symptoms relative 
to the claimed stressors.  The separation examination was 
absent of any findings of PTSD or psychiatric problems.  

The record indicates the veteran is diagnosed with PTSD.  VA 
outpatient treatment reports from April 2004 to January 2007 
reflect the veteran is currently diagnosed with PTSD.  The 
veteran was admitted for inpatient care at the VA and treated 
for PTSD as well as alcohol dependence and possible 
depression from March 2005 to April 2005.  VA outpatient 
treatment reports also reflect that the veteran reported 
exposure to combat in Vietnam as the source of his PTSD 
stressor in service.  In particular, in September 2005, the 
veteran reported to a VA social worker during his substance 
abuse treatment program (SATP) session that he had nightmares 
of seeing children killed in Vietnam.  In a November 2005 
letter, a VA social worker reported that the veteran was 
diagnosed with PTSD, was seeing a psychiatrist for symptom 
and medication management and was in group and individual 
therapy.  The social worker also noted that it was more 
likely than not that the veteran self-medicated his 
nightmares and intrusive memories of experiences from Vietnam 
with alcohol since his military discharge.  

In a February 2005 VA examination, the veteran reported hat 
he was while in Vietnam he was not involved in direct combat 
and was not able to name any specific traumatic events, dates 
or individuals involved.  The examiner noted the veteran was 
first treated, in April 2004, by a mental health worker at VA 
medical center because of an alcohol problem.  Based on a 
mental status examination and review of the claims file, the 
VA examiner diagnosed the veteran with alcohol 
abuse/dependence in early, partial remission and concluded 
that the veteran was unable to meet the criteria for a 
diagnosis of PTSD.

A June 2005 private Vet Center intake mental status 
evaluation noted that while the veteran had been seen for 
treatment a few times in the past month, he did not meet the 
criteria for PTSD, though there was ample history of anxiety 
and depression since Vietnam.  

While the veteran reported to VA treatment providers that he 
had been exposed to combat in Vietnam and had nightmares of 
seeing young children killed, the explicit or implicit 
opinion of the physician that the veteran is truthful is not 
necessarily probative as to the facts of the account - here 
as to the in-service events.  See Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996).  Moreover, while a physician is 
competent to render medical opinions, such competence does 
not extend to the factual underpinnings of the opinion.  See, 
e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant); see also Jones (Stephen) v. 
West, 12 Vet. App. 383 (1999).  

The Board notes that the February 2005 VA examiner's 
conclusion that the veteran did not meet the diagnostic 
criteria for a diagnosis of PTSD was predicated upon a review 
of the claims file and an examination of the veteran.  The 
Board finds this conclusion is consistent with the evidence 
of record and affords this opinion greater weight than the 
diagnoses made by the various VA treatment providers which 
were based solely on the veteran's statements.  Greater 
weight may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the 
physicians and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994); see also Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  

Where the veteran did not engage in combat, or the claimed 
stressor is noncombat-related, the record must contain 
service records or other credible sources that corroborate 
his testimony as to the occurrence of the claimed stressor.  
See Moreau and Swan, supra.  

The probative evidence does not include any evidence of a 
verified in-service stressor which is related to the 
diagnosis of PTSD.  The criteria for a grant of service 
connection are therefore not met, and the preponderance of 
the evidence is against the claim. 



II.  Service connection for hearing loss

For certain chronic disorders, per se, including 
sensorineural hearing loss, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).  However, this presumption is rebuttable 
by probative evidence to the contrary.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2007).  The 
threshold for normal hearing is from 0 to 20 decibels; higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

Analysis

The veteran contends that his current hearing loss was 
incurred during his active military service.  For the reasons 
set forth below, the Board finds that the clinical findings 
of record do not reflect that the veteran has a current 
hearing loss disability within the meaning of 38 C.F.R. § 
3.385.

Service personnel records reflect that the veteran's military 
occupational specialties included that of a power man, an 
electronic device repairman and a power plant operator, 
mechanic and thereby do not reflect that he was exposed to 
acoustic trauma, as alleged.  

Service treatment records are absent of evidence of a hearing 
loss of either ear as defined by VA during active service.  
38 C.F.R. § 3.385.  During service, audiometric testing was 
conducted on the entrance examination, revealing pure tone 
thresholds that were all below the thresholds required to be 
considered hearing loss under 38 C.F.R. § 3.385.  The 
separation examination was absent of complaints or findings 
of hearing loss.  

In a November 2005 private medical report, in which 
audiometric testing was conducted, the physician noted a mild 
to moderate sloping sensorineural hearing loss in both the 
right and left ear with speech reception thresholds of 25 
decibels in the right ear and 30 decibels in the left.  A 
hearing aid was recommended.  The private audiology 
evaluation report included audiometric findings of pure tone 
hearing threshold levels that are shown in graphic form 
instead of numeric form.  The Board is precluded from 
applying these graphic results to the criteria of 38 C.F.R. § 
3.385 in order to determine the severity of any hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that neither the Board nor the RO may not interpret 
graphical representations of audiometric data).  

In an April 2006 VA examination, audiometric testing revealed 
that the hearing threshold levels in decibels in the left ear 
were 10, 15, 20, 35 and 35 at 500, 1000, 2000, 3000 and 4000 
Hertz respectively.  At corresponding frequencies in the 
right ear, the hearing threshold levels in decibels were 15, 
15, 20, 35 and 25 at 500, 1000, 2000, 3000 and 4000 Hertz 
respectively.  Pure tone averages were 26.25 in the left ear 
and 23.75 in the right.  Maryland CNC speech recognition 
scores were 96 percent in the left ear and 94 percent in the 
right.  The examiner diagnosed the veteran with bilateral 
hearing loss, characterized as not disabling per 38 C.F.R. 
3.385.  

The objective evidence of record shows that the appellant 
does not currently have a hearing loss in either ear by VA 
standards as set forth in 38 C.F.R. § 3.385.  Thus, there is 
no current hearing loss disability for which service 
connection may be granted.  In this regard, the Board 
observes that, in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  As such, the appellant's claim of entitlement to 
service connection for hearing loss must be denied.

The Board acknowledges the veteran's contention that he 
incurred hearing loss in service, which has continued since 
service.  The Board observes, however, that he, as a 
layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for PTSD is denied.

Service connection for hearing loss is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


